Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about May 20, 1993, which, after a traverse hearing, granted plaintiff’s motion to dismiss defendant’s affirmative defense of lack of jurisdiction, unanimously affirmed, without costs.
We agree with the IAS Court that the Manhattan address where plaintiff delivered a copy of the summons and complaint to defendant’s daughter was defendant’s "usual place of abode” within the meaning of CPLR 308 (2), as evidenced by the listing of that address on defendant’s driver’s license and the proof that she kept her belongings there. A different conclusion is not required by the fact that defendant was in prison serving an 18-month sentence at the time of such service, or that she may have lived with her boyfriend for several months before going to prison (see, Bernardo v Barrett, 87 AD2d 832, affd 57 NY2d 1006). We also agree with, the IAS Court that Correction Law § 620 merely authorizes an alternative method of service on a prisoner. We have considered defendant’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Carro, Rosenberger, Wallach and Rubin, JJ.